The opinion of the court was delivered by
Garrison, J.
This writ of certiorari removes into this court the summary proceedings brought by the defendant to dispossess the prosecutor of the premises described in the proceedings.
The affidavit, upon which the jurisdiction of the justice rests, states that Mary Jane Wooley is in possession of said premises, and that she has had and occupied them from November 11th, 1864, “as the tenant at will of deponent [the defendant in certiorari'], without any special agreement between them for the termination of said possession.” The affidavit, it will be noticed, fails to disclose any facts; it states neither the terms of the agreement, if there was any, nor the circumstances under which the possession began. The omission to state these jurisdictional facts is always held to be fatal.
In Fowler v. Roe, 1 Dutcher 549, the court, in a similar case, said: “ The affidavit is insufficient. It does not contain the facts. She [the plaintiff] swears that he [the defendant] is her tenant of a lot heretofore leased to him, but this is only her conclusions from facts which she has not disclosed.”
*505The propriety of this decision has never been judicially •questioned. It has, on the contrary, been uniformly approved ■and followed. Schuyler v. Trefren, 2 Dutcher 213; Shepherd v. Sliker, 2 Vroom 432; Brohn v. Jersey City Forge Co., 9 Id. 74; McQuade v. Emmons, Id. 397; Layton v. Dennis, 14 Id. 380.
There having been no jurisdiction below, the proceedings must be dismissed.